Citation Nr: 1034701	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-16 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran 
for the purpose of receiving VA death benefits. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1941 to August 1945.  
The Veteran died in June 1998.  The appellant seeks entitlement 
to VA death benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2008 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas. 

The appellant requested a hearing before the Board in August 
2008, and was subsequently scheduled for a July 2010 hearing.  
The appellant was sent notice of the scheduled July 2010 hearing 
in June 2010.  The appellant failed to appear for the July 2010 
hearing.  Accordingly, the hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.702 (2009).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in August 1962.  

2.  The appellant and the Veteran did not live together after 
1991.  

3.  The Veteran died in June 1998. 

4.  The appellant and the Veteran did not live together 
continuously from the time of marriage to the date of the 
Veteran's death and their separation is not shown to have been 
due to the misconduct of, or procured by, the Veteran without the 
fault of the spouse.  


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the Veteran for the purpose of VA death benefits have 
not been met.  38 U.S.C.A. §§ 101(3), 103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1(j), 3.50, 3.53 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Substantially 
compliant notice was sent in December 2007 and June 2008 letters 
and the claim was readjudicated in August and September 2008 
supplemental statements of the case.  Mayfield, 444 F.3d at 1333.  

As explained below, the appellant fails to meet the definition of 
"surviving spouse" for the purpose of legal entitlement to VA 
death benefits, and as such, further development of the factual 
evidence by VA would not substantiate the appellant's claim.  See 
38 C.F.R. § 3.159(d).  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, the 
duties to notify and assist are not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 
Vet. App. 426 (1994).  As such, no further action is required 
pursuant to the VCAA. 


Recognition as the Surviving Spouse for Purposes of Receiving VA 
Death Benefits

The appellant has applied for VA death benefits, asserting that 
she is the Veteran's surviving spouse.  She maintains that she 
and the Veteran were still married at the time of his death, and 
that although they were separated, they never divorced and always 
tried to settle their differences.  

VA law provides for dependency and indemnity compensation to a 
veteran's surviving spouse, child, or parent because of a 
service-connected death occurring after December 31, 1956.  38 
U.S.C.A. § 101(14); 38 C.F.R. § 3.5.  Dependency and indemnity 
compensation may be paid to a surviving spouse of a veteran who 
died on or after January 1, 1957, and who was married to the 
veteran (1) before the expiration of 15 years after the 
termination of the period of service in which the injury of 
disease causing death was incurred or aggravated, (2) for one 
year or more prior to the veteran's death, (3) for any period of 
time if a child was born of the marriage or was born to them 
before the marriage.  38 C.F.R. § 3.54.

A recognized marriage for VA purposes is defined as one which is 
valid under the law of the place where the parties resided at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. 
§ 103(c); 38 C.F.R. § 3.1(j).

A surviving spouse is defined as a person (a) of the opposite 
sex; (b) who was the spouse of the veteran at the time of the 
veteran's death; (c) who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death except 
where there was a separation which was due to the misconduct of, 
or procured by, the veteran without the fault of the spouse; and 
(d) who has not remarried (or engaged in conduct not applicable 
here).  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The requirement that there must be continuous cohabitation from 
the date of marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that any 
separation was due to the misconduct of, or procured by, the 
veteran without the fault of the surviving spouse.  Temporary 
separations which ordinarily occur, including those caused for 
the time being through fault of either party, will not break the 
continuity of the cohabitation.  
38 C.F.R. § 3.53(a).

The statement of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation was 
by mutual consent and that the parties lived apart for purposes 
of convenience, health, business, or any other reason which did 
not show an intent on the part of the surviving spouse to desert 
the veteran, the continuity of the cohabitation will not be 
considered as having been broken.  State laws will not control in 
determining questions of desertion; however, due weight will be 
given to findings of fact in court decisions made during the life 
of the veteran on issues subsequently involved in the application 
of this section.  38 C.F.R. § 3.53(b).

In this case, the evidence demonstrates that the appellant and 
Veteran were legally married in August 1962, in the state of 
Texas.  It is unclear whether they were officially divorced.  In 
June 1969, the Veteran submitted a VA Form 26-6807, indicating 
that he was divorced with a son named E.H. Jr.  In October 1976, 
the Veteran submitted a VA Form 21-686c declaration of marital 
status, indicating that he married E.D. in October 1976 and was 
currently living in Arizona.  In November 1976 and December 1976, 
the Veteran submitted a VA Form 21-527, indicating that he is 
married to E.D and was currently living in Arizona.  In a 
September 1979 declaration of marital status, the Veteran 
reported that he had been married to E.D. and submitted a 
marriage license dated October [redacted]. 1976.  In September 1981, the 
Veteran submitted a VA Form 21-686c declaration of marital 
status, indicating that he divorced the appellant in 1975, and 
has been married to E.D. since 1976.  The Veteran's death 
certificate demonstrates that he died in a VA medical center in 
Amarillo, Texas; E.D. was named as his surviving spouse.     

In a January 1978 statement in support of claim for apportionment 
for the Veteran's VA benefits, the appellant indicated that she 
and the Veteran were married in August 1962 and had a child by 
the name of E.H.  She further reported that she and the Veteran 
separated in 1969.  In November 1980, the appellant again 
submitted a statement in support of her claim for apportionment 
for the Veteran's VA benefits, indicating that she and the 
Veteran were separated, but still married.  

In her December 2007 application for death benefits, the 
appellant indicated that she and the Veteran did not live 
continuously together from the date of their marriage to the 
Veteran's death.  In a subsequent December 2007 statement, the 
appellant indicated that the Veteran left their home and moved to 
Amarillo, Texas in 1969 for a "fresh start."  The appellant 
further reported that she was supposed to follow the Veteran but 
decided not to leave their home in Dallas, indicating that the 
Veteran did not move back from Amarillo, but would visit and send 
financial support to his son.  The appellant further stated that 
the Veteran moved back into their home in 1972, however, she 
feels that they had "grown apart because of the distance."  The 
appellant also stated that she and the Veteran started to have 
differences regarding how to raise the children.  The appellant 
stated that after years of disagreement, the Veteran left their 
home again, but returned to Dallas in 1983, and then left again, 
claiming he had property to care for.  The appellant stated that 
in 1991, the Veteran returned to their home again and stayed for 
a short period of time, however, left and the appellant did not 
hear from him until 1995.  The appellant stated that when she 
heard from the Veteran in 1995, he indicated that he was moving 
back and asked her to sell their home and purchase a larger home, 
so that there was enough room for all of his medical equipment 
due to his illness.  The appellant stated that the Veteran was 
unable to move back home because he was placed in a VA hospital 
in Louisiana and became too ill to leave the hospital.  

In a December 2007 statement, B.H. submitted a statement 
indicating that she is the eldest daughter of the appellant and 
step-daughter of the Veteran.  B.H. reported that she remembers 
when the appellant married the Veteran and shortly thereafter had 
a son, E.H. Jr.  B.H. stated that she recalls when the Veteran 
left their home in 1969, indicating that "we were to move with 
him but my mother changed her mind and we stayed in Dallas, 
Texas."  B.H. further stated that the Veteran would visit them 
and soon moved back to their home, until he moved to Arizona, 
returning around 1983.  B.H. stated that the Veteran then moved 
back to Arizona and in 1991, moved back to their home for a short 
period of time.  B.H. further stated that she never saw the 
Veteran after 1991, however, indicated that her brother told her 
that the Veteran was planning to move home and wanted a larger 
home, however, he became too ill to move.  B.H. stated that to 
her knowledge, the appellant never applied for a divorce during 
their separation and always settled any differences they may have 
had.        

In a January 2008 statement, B.M. submitted a statement 
indicating that she is the second eldest daughter of the 
appellant and step-daughter of the Veteran.  B.M. stated that she 
remembers when the appellant married the Veteran and had her 
brother, E.H. Jr.  She further stated that she remembers the 
Veteran moving in and out of their home, however, to her 
knowledge, the appellant never applied for a divorce.  

Based upon the evidence of record, the Board that although there 
is no official record of divorce, the appellant and the Veteran 
did not live together continuously in the years prior to the 
Veteran's death.  Their separation is not shown to have been due 
to the misconduct of, or procured by, the Veteran without the 
fault of the spouse.  The persuasive evidence in the present case 
shows that the appellant and the Veteran initially separated in 
1969, as the appellant stated that she was supposed to follow the 
Veteran but decided not to leave their home in Dallas.  
Similarly, B.H., the appellant's eldest daughter, reported that 
she recalls when the Veteran left their home in 1969, indicating 
that "we were to move with him but my mother changed her mind 
and we stayed in Dallas, Texas."    

The appellant contends that she and the Veteran attempted to live 
together after 1969; specifically, that the Veteran moved in and 
out of their home from 1972 to 1991, however, the appellant never 
filed for a divorce and they always worked out their differences.  
Even if the Board were to concede that the continuity of their 
cohabitation was not broken in 1969, when the appellant decided 
not to follow the Veteran, the Board finds that the evidence of 
record demonstrates that the continuity of their cohabitation was 
broken in 1991.  In this regard, the appellant stated that in 
1991, the Veteran returned to their home again and stayed for a 
short period of time, however, he left and she did not hear from 
him until 1995.  Likewise, B.H. also stated that she never saw 
the Veteran again after 1991.  The appellant suggests that their 
separation was by mutual consent and they lived apart for health 
purposes, as she stated that when she heard from the Veteran in 
1995, he indicated that he was moving back and asked her to sell 
their home and purchase a larger home, so that there was enough 
room for all of his medical equipment due to his illness.  The 
appellant further stated that the Veteran was unable to move back 
home because he was placed in a VA hospital and became too ill to 
leave the hospital and was in various hospitals until his death 
in 1998.  

The Board finds that the Veteran and the appellant did not 
continuously cohabitate, did not live together after 1991 and the 
continuity of their cohabitation was broken in 1991 by mutual 
consent, and not for health purposes.  The appellant herself 
states that she never saw the Veteran after 1991.  There is no 
evidence that there was a separation which was due to the 
misconduct of, or procured by, the Veteran without the fault of 
the spouse.  Thus, the appellant does not meet the legal 
requirements of 38 C.F.R. § 3.50(b) for recognition as the 
Veteran's surviving spouse. 


ORDER

Entitlement to recognition as the surviving spouse of the Veteran 
for the purpose of VA death benefits is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


